i          i      i                                                                     i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-07-00854-CV

                                       Donald Eugene CARTER,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                        From County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. 764311
                             Honorable Karen Crouch, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

REVERSED AND REMANDED

           This is an appeal from the trial court’s denial of appellant’s petition for nondisclosure of

criminal history filed pursuant to Texas Government Code section 411.081, which provides in

pertinent part as follows: “After notice to the state and a hearing on whether the person is entitled

to file the petition and issuance of the order is in the best interest of justice, the court shall issue an

order prohibiting criminal justice agencies from disclosing to the public criminal history record

information related to the offense giving rise to the deferred adjudication.” TEX . GOV ’T CODE ANN .
                                                                                       04-07-00854-CV

§ 411.081(d) (Vernon 2005). In the State’s letter brief, the State joins appellant’s request that this

cause be remanded to the trial court “with specific instructions to grant the nondisclosure.” Neither

appellant nor the State indicate whether the trial court conducted a hearing on the petition, and it

appears from the record on appeal that no such hearing was held. Also, there is no indication the

trial court made a determination that nondisclosure was not in the best interest of justice. Therefore,

it appears the trial court erred by not conducting a hearing on the issue of whether nondisclosure

served the interest of justice.

                                          CONCLUSION

        We reverse the trial court’s order and remand for further proceedings consistent with this

opinion.



                                                        Sandee Bryan Marion, Justice




                                                  -2-